DETAILED ACTION
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wherein a perimeter of the first substrate only partially overlaps a perimeter of the second substrate and a perimeter of the	 second substrate only partially overlaps a perimeter of the first substrate when the first substrate and second substrate are coupled through the lead frame (claim 1, and 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	For example, in FIG. 1, it appears that the first substrate 4 is fully aligned with the second substrate 14, and therefore completely overlaps the second substrate 14 in a cross-sectional view.  However, in another view (i.e. top view) shown in FIG. 2, the first substrate 32 appears significantly larger than the second substrate 28 as the first side 26 of the first substrate is much larger than overall rectangular perimeter of the second substrate 28, and therefore, the perimeter of the first substrate 32 does not show to partially overlap a perimeter of the second substrate but rather completely surrounds the perimeter of the second substrate. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 thru 12, and 21 thru 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 11-14 of claim 1, the term “perimeter” in the limitation “wherein a perimeter of the first substrate only partially overlaps a perimeter of the second substrate and a perimeter of the second substrate only partially overlaps a perimeter of the first substrate when the first substrate and second substrate are coupled through the lead frame” is unclear because it is unknown whether the applicant means the entire perimeter or whether the applicant only means an “edge” which may also be defined as a perimeter.   For example, it is unclear whether a perimeter that is entirely contained within a larger perimeter would still be defined as 
Also, in FIG. 1, it appears that the first substrate 4 is fully aligned with the second substrate 14, and therefore completely overlaps the second substrate 14 in a cross-sectional view.  However, in another view (i.e. top view) shown in FIG. 2, the first substrate 32 appears significantly larger than the second substrate 28 as the first side 26 of the first substrate is much larger than overall rectangular perimeter of the second substrate 28, and therefore, the perimeter of the first substrate 32 does not appear to partially overlap a perimeter of the second substrate but rather completely surrounds the perimeter of the second substrate.  Also, it is unclear what is defined as the first substrate as shown in FIG 2 and what regions are actually the first substrate or the lead frame.  Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	In view of the 112 rejection above, claim(s) 1, 2, 4 thru 8, 10 thru 12, and 21 thru 28 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Duran et al. US 2020/0194364 A1 (continuation of application PCT/EP2017/071429 filed on Aug. 25, 2017).  Duran discloses (see, for example, Fig. 4a, and 1a) a semiconductor package 400 comprising a first substrate 401b, two or more die 410, clip 
Regarding claims 2, and 8, see, for, example, Fig. 4a wherein Duran discloses the lead frame 450 being coupled to the same terminal of the first substrate 401b, and second substrate 401a.  
Regarding claims 6, and 12, see, for example, paragraph [0082] wherein Duran discloses DCB and IMS substrates.
Regarding claims 4, and 10, see, for example, Fig. 4a wherein Duran discloses the heat sink 440b.
Regarding claims 5, and 11, see, for example, Fig. 4a wherein Duran discloses one or more leads 450.
Regarding claim 7, see, for example, Fig. 4a wherein Duran discloses first substrate 401b being wider than the second substrate 401a, and therefore are asymmetrically coupled through the lead frame.
Regarding claims 21, 22, 25, and 26, Duran does not clearly disclose the specific shapes; however, it would have been an obvious matter of design choice to use a C-shape or S-shape in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 23, and 27, see, for example, Fig. 1a wherein Duran discloses the one or more leads being directly coupled to a terminal of the first substrate and a terminal of the second substrate and wherein the terminal of the first substrate being aligned with the terminal of the second substrate.
Regarding claims 24, and 28, see, for example, Fig. 4a wherein the one or more leads being directly coupled to a terminal of the first substrate and a terminal of the second substrate and wherein the terminal of the first substrate being misaligned with the terminal of the second substrate.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duran et al. US 2020/0194364 A1 (continuation of application PCT/EP2017/071429 filed on Aug. 25, 2017) as applied to claims 1, 2, 4-8, 10-12, and 21-28 above, and further in view of Gowda US 2013/0154110 A1.  Duran does not specifically disclose the direct bonded copper substrate with one of an alumina, ceramic doped with zirconium dioxide, a silicon nitride ceramic, an .
Also, the use of conventional materials to perform their known functions in a conventional process is obvious.  In re Raner 134 USPQ 343 (CCPA 1962).  Furthermore, as the composition of the substrate does not seem to be critical to the invention, it must be shown that any one or all of the listed materials yield an unexpected product or result.  In re Margolis 228 USPQ 940 (Fed. Cir. 1986); In re Kirsch 182 USPQ 286 (CCPA 1974); In re Suether 181 USPQ 36 (CCPA 1974); In re Costello 178 USPQ 290 (CCPA 1973); In re Von Schickh 150 USPQ 300 (CCPA 1966); In re Sussman 60 USPQ 538 (CCPA 1944); In re Kaplan 45 USPQ 175 (CCPA 1940).

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-12, and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Eugene Lee
/EUGENE LEE/Primary Examiner, Art Unit 2815                 
January 31, 2021